Citation Nr: 9924812	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-47 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1967.  He died on April [redacted], 1990.  The appellant 
is his widow.  This appeal arises from a June 1994 rating decision 
of the Newark, New Jersey, regional office (RO) which denied 
service connection for the cause of the veteran's death.  On 
July 23, 1997, a hearing was held at the RO before Barbara B. 
Copeland, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).

This matter was Remanded by the Board in November 1997 for 
the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board for appellate 
review.

In a statement received in January 1999, the appellant, 
through her representative, asked that she be afforded a 
personal hearing before a hearing officer at the RO.  A 
personal hearing was scheduled in July 1999.  However, the 
appellant failed to report for said hearing.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) held that a surviving spouse may 
be entitled, pursuant to 38 U.S.C.A. 
§ 1318, and 38 C.F.R. § 3.22, to receive compensation and 
indemnity compensation benefits as if the veteran's death 
were service connected by demonstrating that the deceased 
veteran would hypothetically have been entitled to receive 
100 percent disability compensation based on service-
connected disability at the time of death and for a period of 
10 consecutive years immediately prior to death, though he 
was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  See Wingo v. West, 11 Vet. App. 307 (1998).  
This issue has not previously been considered by the RO and 
is not inextricably intertwined with the matter on appeal.  
Accordingly, the issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The cause of the veteran's death in April 1990, according 
to the death certificate, was carcinoma of pancreas, first 
manifested many years after service.

2.  At the time of the veteran's death, service connection 
was not in effect for any condition.  

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

4.  At the time of his death, the veteran did not have a 
disability recognized by the VA as presumptively related to 
herbicide exposure in Vietnam.

5.  In letters dated in June 1993 and November 1994, the 
veteran's treating oncologist opined that the pancreatic 
cancer that caused the veteran's death was etiologically 
related to his exposure to Agent Orange during his military 
service in Vietnam.

6.  Noting that there was no medical literature relating 
pancreatic cancer to Agent Orange, a VA physician opined that 
the veteran's fatal pancreatic cancer was not related to 
Agent Orange exposure during his Vietnam service.

7.  The Secretary of Veterans Affairs has determined that 
there is no positive association between herbicide exposure 
and pancreatic cancer and the VA has given notice of the 
Secretary's determination by publication at 59 Fed. Reg. 346 
(1996).


CONCLUSION OF LAW

The veteran's pancreatic cancer was not due to disease or 
injury incurred or aggravated by service and may not be 
presumed to be of service onset; a service-connected 
disability is not otherwise shown to have caused or 
contributed substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died on April [redacted], 1990 due to carcinoma of the pancreas.  
No other causes of death were listed.  At the time of his death, 
the veteran had no disabilities that were adjudicated service 
connected.  The veteran died at Clara Maass Medical Center, 
and no autopsy was performed.

The veteran's enlistment examination reported that his 
abdomen and viscera were normal.  In March 1966, the veteran 
was seen for complaints of being light-headed.  He said his 
appetite had been poor for the past few days, and that he had 
occasionally experienced nausea.  He denied vomiting and/or 
diarrhea.  The impression was anorexia due to an unknown 
etiology.  On a Report of Medical Examination pending 
discharge, the veteran's spine and neurological system were 
noted to be normal.  His service medical records contain no 
findings of complaints, treatment, or diagnosis of pancreatic 
cancer.  His Form DD-214 (Report of Transfer or Discharge) 
indicated that he served in the Republic of Vietnam.

In August 1967, the veteran filed a claim for service 
connection for a back disorder, a skin condition, and the 
residuals of a face, neck, and chest injury.  He made no 
reference to a gastrointestinal disorder or pancreatic 
cancer.

The appellant filed a claim for death benefits in May 1992.  
An attached statement from her representative indicated that 
she believed the cause of the veteran's death was due to his 
exposure to Agent Orange.  In June 1992, the RO advised the 
appellant that new regulations pertaining to Agent Orange 
exposure were still pending, and that her claim was therefore 
being deferred.

Medical records from the Clara Maass Medical Center dated 
from February 1990 to April 1990 were associated with the 
claims folder.  The veteran was shown to have been admitted 
in February 1990 due to complaints of abdominal pain with a 
history of carcinoma of the pancreas.  The attending 
physician, J.M. Orsini, M.D., indicated that the veteran was 
originally thought to have had gallbladder disease, but that, 
after undergoing a work up by his private physician and then 
a biopsy, he was found to have a large mass at the head of 
the pancreas.  Dr. Orsini stated that recent laboratory 
testing and x-rays were very consistent with the diagnosis.  
He observed that an abdominal CT scan showed an extensive 
mass at the head of the pancreas with metastatic disease in 
the liver.  Radiation therapy was started.  The final 
diagnosis was carcinoma of the pancreas, end-stage disease 
with extensive metastasis to the liver.

The veteran was readmitted to the medical center in April 
1990 due to intractable pain and basic failure to thrive.  
His condition was extremely poor and he was in a moribund 
state.  In view of the prognosis being extremely grave, 
family members requested that all therapy be stopped.  The 
veteran succumbed to his disease 
four (4) days after he was admitted.  The final diagnosis, in 
pertinent part, was carcinoma of the pancreas.

In a letter dated in June 1993, Dr. Orsini reported that the 
veteran had died in April 1990 due to pancreatic carcinoma.  
He said the nature of pancreatic carcinoma in a person as 
young as the veteran was difficult to explain.  He stated the 
veteran's occupational history was insignificant.  However, 
noting that the veteran had had a history of exposure to 
Agent Orange during his military service, Dr. Orsini opined 
that this exposure "certainly could have caused cellular 
damage and eventually to the development of a carcinoma in a 
young individual."  He added that reports in the literature 
seemed to indicate a number of "cases" have been caused by 
Agent Orange.  He said pancreatic carcinoma certainly could 
be included in that list.

In June 1994, service connection for the cause of the 
veteran's death was denied.  The RO found that pancreatic 
cancer was not shown during the veteran's military service or 
to a compensable degree within one (1) year of his discharge.  
The RO further held that there was no evidence of record that 
established the veteran's pancreatic carcinoma was caused by 
his exposure to herbicide agents.  Moreover, it was observed 
that a positive association between cancer of the pancreas 
and herbicide exposure had not been established.

The appellant filed a notice of disagreement in June 1994.  
Therein, she asserted that the letter from Dr. Orsini clearly 
established the relationship between the pancreatic cancer 
that caused her husband's death and his exposure to Agent 
Orange.  She contended exposure to Agent Orange should be 
linked to all cancers.  She stated veterans who served in 
Vietnam were dying during the prime of their lives, and that 
Agent Orange was the culprit for their untimely demise.

Another letter was received from Dr. Orsini in December 1994.  
Responding to a request for further information on the 
veteran's carcinoma of the pancreas and whether the disease 
was caused by his exposure to Agent Orange, Dr. Orsini stated 
that the veteran there was "very strong evidence" that 
Agent Orange was responsible for a number of cancers to 
include gastrointestinal cancers.  He said pancreatic 
carcinoma was one of the gastrointestinal malignancies that 
he saw.  Acknowledging that other associated factors and 
carcinogens may have acted as promoters in the development of 
the cancer, he stated that the veteran's exposure to 
herbicides in service was a major contributing factor to his 
illness.  Dr. Orsini opined that Agent Orange was "without 
question" a cause of cancer, and that the veteran's 
malignancy was among the list of cancers that were associated 
with herbicide exposure.

Service connection for the cause of the veteran's death was 
denied in January 1995.  Again, the RO determined that 
carcinoma of the pancreas was not listed among the diseases 
that had been associated with herbicide exposure.  The 
opinions rendered by Dr. Orsini were found to be 
unpersuasive.

Abstracts from three (3) periodicals were received in March 
1995.  The abstracts pertained to how U.S. soldiers were 
exposed to Agent Orange when it was used in Vietnam and the 
long-term physical damage said exposure had caused to some of 
those soldiers.  While the abstracts indicated a link between 
Agent Orange and some cancers, there were no references to 
pancreatic cancer.  Moreover, the abstracts contained no 
findings pertaining to the veteran.

In July 1997, the appellant was afforded a personal hearing 
before the undersigned at the RO.  She argued that 20 or 30 
years could pass before the effects of Agent Orange 
manifested.  She said the first symptoms of the veteran's 
cancer appeared in 1989.  In this regard, she maintained that 
the letters from Dr. Orsini clearly established the 
etiological relationship between the veteran's exposure to 
herbicides in service and his development of pancreatic 
cancer many years later.  The appellant stated the veteran's 
private physician had rendered a similar opinion.  She added 
that her husband had had chronic skin problems since his 
release from service in 1967.

The matter was Remanded by the Board in November 1997.  While 
the veteran's exposure to Agent Orange was presumed, the 
Board observed that the cause of the veteran's death, 
pancreatic cancer, was not included among the list of 
diseases presumed to be associated with said exposure.  The 
presumption of service connection was therefore noted to be 
unwarranted.  However, the Board did determine that service 
connection for the cause of the veteran's death could be 
established on a direct basis.  See 38 C.F.R. 3.303(d) 
(1998).  In this regard, the Board found that the opinions 
rendered by Dr. Orsini in June 1993 and November 1994 were 
sufficiently probative of this issue.  The RO was therefore 
asked to obtain an opinion from a VA medical specialist as to 
the medical probability that the veteran's fatal pancreatic 
cancer was causally related to exposure to Agent Orange.  The 
Board also requested that the RO contact Dr. Orsini and ask 
that he provide a statement detailing the basis for the 
conclusions he made in his June 1993 and November 1994 
letters.

In a letter dated in December 1997, the RO asked Dr. Orsini 
to provide a detailed basis for his conclusion that the 
veteran's pancreatic cancer was related to his exposure to 
Agent Orange.  He was informed that he should support his 
explanation by providing any supplemental medical evidence 
and appropriate references to medical literature.  To date, 
Dr. Orsini has not responded to this inquiry.

A similar letter was mailed to the appellant in December 
1997.  The RO asked that the appellant complete and return a 
release so that it could obtain the veteran's medical records 
from Dr. Orsini.  The appellant was also asked whether she 
had any additional medical evidence or information relevant 
to her claim.  

A statement was received from appellant in February 1998.  
Acknowledging that she was neither a physician nor a 
scientist, and that she was therefore unable to provide a 
medical opinion, the appellant maintained that the evidence 
of record clearly supported her claim for service connection 
for the cause of the veteran's death.  She said the opinion 
rendered by Dr. Orsini coupled with her own research had 
convinced her of this conclusion.  She averred that a direct 
link between all cancers and exposure to Agent Orange should 
be established.  Additional medical records from Clara Maass 
Medical Center were attached to this statement which were 
duplicative of those already contained in the claims folder.

In May 1998, the veteran's claims folder was forwarded to a 
VA physician specializing in the liver, gallbladder, and 
pancreas.  Having reviewed the record, the physician opined 
that the veteran's fatal pancreatic cancer was not related to 
his Agent Orange exposure in Vietnam.  The physician 
supplemented this opinion in October 1998 by stating that he 
had not seen any medical literature relating pancreatic 
cancer to Agent Orange.

Service connection for the cause of the veteran's death was 
denied in November 1998.  The RO determined that the evidence 
of record failed to establish that the veteran's fatal 
pancreatic cancer arose during his military service, or that 
the disease was etiologically related to his exposure to 
Agent Orange in service.  A supplemental statement of the 
case was sent to the appellant that same month.

In a VA Form 646 (Statement of Accredited Representation in 
Appealed Case), the appellant's representative argued that 
the opinion rendered by the VA specialist regarding the 
etiology of the veteran's pancreatic cancer was inadequate.  
The representative asserted the short comments made by the 
specialist did not conform with the instructions given by the 
Board in its November 1997 Remand.  Notably, the VA physician 
was supposed to supplement his or her conclusion with 
detailed reference to the factors considered and/or rejected 
in making that determination.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The Board notes, however, that it has not been contended that 
the veteran's pancreatic cancer arose during service, or 
within the one-year presumptive period following service and 
the evidence does not show otherwise.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  The appellant's primary 
contention is that the veteran's terminal illness was 
causally related to his exposure to herbicide agents during 
service.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  [Emphasis added].

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."  Note 2 of 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.   Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); 
See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  However, where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he was entitled to a presumption 
of exposure to herbicide agents, if he had a disease listed 
at 38 C.F.R. 
§ 3.309(e).  The medical record indicates that the veteran 
had been diagnosed as having carcinoma of the pancreas.  
Pancreatic cancer is not among the conditions listed in the 
governing regulation.  The veteran was therefore not entitled 
to a presumption that his diagnosed pancreatic cancer was 
etiologically related to exposure to herbicide agents used in 
Vietnam.  See McCartt v. West, 12 Vet. App. 164 (1999) 
("neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e)").  In other words, there 
can be no presumption that the cause of the veteran's death 
was due to his exposure to herbicide agents.  Moreover, 
because the veteran did not have one of the diseases listed 
in the above regulation, even the presumption of exposure to 
Agent Orange or other herbicide was not available to him.  
Without the benefit of presumptive service connection, the 
appellant is obligated to submit an otherwise well-grounded 
claim.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a). Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  However, to be well grounded, a 
claim must be accompanied by evidence that suggests more than 
a purely speculative basis for granting entitlement to the 
requested benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-263 (1992).  The Court has held that evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant would not 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet.App. 40 (1996).

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has set forth a 
claim which is plausible.  She has submitted a medical 
opinion which indicated that there was an etiological 
relationship between the pancreatic cancer that caused the 
veteran's death and his alleged exposure to Agent Orange.  
The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  In this regard, the Board notes that a 
medical opinion from a VA specialist has been obtained, and 
that all records that could be developed have been associated 
with the file.

The Board notes that VA Adjudication Procedure Manual, M21-1, 
Part VI, para. 7.20b previously contained a more liberal 
interpretation of the presumption of exposure, stating that 
"unless there is affirmative evidence to the contrary, a 
veteran who served on active duty in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to an 
herbicide agent."  This was the basis of the Board's 
previous determination, in its November 1997 Remand, that the 
veteran's exposure to Agent Orange was presumed.  However, 
that M-21-1 provision has been revised in order to conform 
with the McCartt decision, and the more liberal presumption 
is no longer available to establish exposure.  The Board 
observes, nevertheless, that the appellant has contended 
within her original claim that the veteran was exposed to 
Agent Orange in service and solely for purposes of 
determining the well-groundedness of her claim, these 
contentions will be considered credible by the Board.  See 
King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion).

Notwithstanding the question of whether there is credible 
evidence to support the contention that the veteran was 
exposed to Agent Orange in Vietnam, the Board notes a 
conflict of evidence regarding whether there is an 
etiological relationship between his alleged exposure to 
herbicide agents and the pancreatic cancer that resulted in 
his death many years post-service.  The Court has held that 
it is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state its reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the 
Board must discuss the medical evidence in the record which 
leads it to the decision in this case.

On the one hand, Dr. Orsini, the veteran's oncologist, stated 
in June 1993 that the veteran's exposure to Agent Orange 
"certainly could have caused cellular damage and eventually 
to the development of a carcinoma in a young individual."  
He further indicated that reports in the literature seemed to 
identify a number of "cases" have been caused by Agent 
Orange.  He opined that pancreatic carcinoma should be 
included in the list of diseases presumed to be associated 
with herbicide exposure.  He supplemented his opinion in 
November 1994 by stating that Agent Orange was, without 
question, a cause of cancer, and that the veteran's 
malignancy was among the list of cancers that were associated 
with herbicide exposure.  In sum, Dr. Orsini postulated that 
the veteran's fatal pancreatic cancer was caused by his in-
service exposure to Agent Orange.

On the other hand, the VA physician specializing in the 
pancreas found that the veteran's fatal pancreatic cancer was 
not related to his exposure to Agent Orange.  The reviewing 
physician emphasized that he was unaware of any medical 
literature relating pancreatic cancer to Agent Orange.

Further, contrasting with the opinion rendered by Dr. Orsini, 
the Board notes that, pursuant to the statutes cited above, a 
great amount of scientific effort has been exerted in the 
research and analysis of the Agent Orange issue.  See the 
Agent Orange Act of 1991 at section 3 (mandating that the 
National Academy of Sciences (NAS) "review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides").  In pertinent part, "[a]fter reviewing 
6,420 scientific or medical articles, and selecting 
approximately 230 epidemiologic studies for detailed 
analysis, consulting with outside experts, and conducting 
public hearings," the NAS issued a Report entitled Veterans 
and Agent Orange: Health Effects of Herbicides Used in 
Vietnam, on July 27, 1993, which found that there was no 
credible evidence of an association between gastrointestinal 
tumors to include pancreatic cancer and herbicide exposure.  
See 59 Fed. Reg. at 346 (1994).  That NAS review was relied 
upon in the Secretary's determination that there is no 
positive association between exposure to herbicides and 
pancreatic cancer.  Id.  A second report, entitled Veterans 
and Agent Orange: Update 1996, was issued by the NAS on March 
14, 1996.  Again, it was scientifically concluded that only 
certain diseases have a medically supportable connection with 
herbicide exposure and, to date, the pancreatic cancer that 
caused the veteran's death is not among those disorders so 
recognized.  See 61 Fed. Reg. 41,442-448 (1996).

Thus, after careful review of the aforementioned medical 
opinions and the findings made by the NAS, the Board finds 
the weight of the evidence is against the appellant's claim.  
On balance, there is no convincing evidence that the 
pancreatic cancer that caused the veteran's death was 
directly attributable to exposure to Agent Orange.

The Board notes that the appellant submitted abstracts from 
three periodicals pertaining to exposure to herbicide agents 
used in Vietnam.  As referenced above, the abstracts 
indicated that there was a correlation between the 
development of various cancers and exposure to Agent Orange 
in Vietnam.  The Board finds, however, that the abstracts 
contained no findings pertaining to pancreatic carcinoma 
and/or the veteran.  Therefore, the aforementioned abstracts 
provided no probative value in the consideration of the 
appellant's claim. Wallin v. West, 11 Vet. App. 509 (1998) 
(held that a citation to a medical treatise without 
exhibiting any plausible connection with the claimed 
disability lacks sufficient value to even establish a well-
grounded claim).

The appellant's representative has argued that the opinion 
rendered in May 1998 by the VA physician was inadequate and 
therefore failed to comply with the directives of the Board's 
November 1997 Remand.  The Board acknowledges that said 
opinion and its October 1998 addendum appeared cursory.  
However, on closer review, the Board finds that the 
physician's finding that he was unaware of any medical 
literature relating pancreatic cancer to Agent Orange 
essentially echoed the conclusions found in the NAS reports.  
The probative value of NAS reports is clear.  No useful 
purpose would be served in asking that a more detailed 
opinion be obtained regarding the etiology of the veteran's 
pancreatic cancer.  Accordingly, the Board finds that there 
is no need for an additional Remand for purpose of comporting 
with the earlier Remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (the Court held that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand).

Finally, the Board wishes to express its sympathy for 
appellant's loss of her husband, and also its appreciation of 
her obvious sincerity in pursuing this claim.  It may well be 
true that future research will identify an etiological 
relationship between herbicide exposure in Vietnam and cancer 
of the pancreas.  However, the Board must decide cases based 
upon the facts and the law currently in effect, and not upon 
sympathetic speculation.  The Board is obligated to consider 
the extensive scientific inquiry that has been undertaken to 
date, as well as the regulations which have been issued in 
response to the scientific data.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, but the Board does not find the evidence 
is of such approximate balance as to warrant its application.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

